Exhibit 10.4

REGISTRATION RIGHTS AGREEMENT (the “Agreement”), dated as of December 29, 2006,
between DOMINION HOMES, INC., an Ohio corporation (the “Company”), and the
Purchasers listed on the signature pages hereto (the “Purchasers”).

1. Background. Pursuant to a Warrant Purchase Agreement, dated as of
December 29, 2006, by and among the Company and the Purchasers (the “Warrant
Purchase Agreement”), the Purchasers have agreed to purchase from the Company,
and the Company has agreed to issue to the Purchasers, warrants (the “Warrants”)
to purchase up to an aggregate of 1,538,235 shares of the Company’s Common
Stock, no par value (the “Common Stock”). Capitalized terms used herein but not
otherwise defined shall have the meanings given them in the Warrant Purchase
Agreement.

2. Registration

2.1 Registration on Request.

(a) Request. At any time, or from time to time, one or more holders (the
“Initiating Holders”) of 20% or more of the total number of shares of Common
Stock issued or issuable upon exercise of the Warrants, may, upon written
request, require the Company to effect the registration under the Securities Act
of any Registrable Securities held by such Initiating Holders. The Company
promptly will give written notice of such requested registration to all other
holders of Registrable Securities who may join in such registration, and
thereupon the Company will use its best efforts to effect, at the earliest
possible date, the registration under the Securities Act, of

(i) the Registrable Securities that the Company has been so requested to
register by such Initiating Holders, and

(ii) all other Registrable Securities that the Company has been requested to
register by the holders thereof (such holders together with the Initiating
Holders hereinafter are referred to as the “Selling Holders”) by written request
given to the Company within 30 days after the giving of such written notice by
the Company, all to the extent requisite to permit the disposition of the
Registrable Securities so to be registered.

(b) Registration of Other Securities. Whenever the Company shall effect a
registration pursuant to this Section 2.1, no securities other than Registrable
Securities shall be included among the securities covered by such registration
unless the Selling Holders of not less than 51% of all Registrable Securities to
be covered by such registration shall have consented in writing to the inclusion
of such other securities.

(c) Registration Statement Form. Registrations under this Section 2.1 shall be
on such appropriate registration form of the Commission as shall be reasonably
selected by the Company.



--------------------------------------------------------------------------------

(d) Effective Registration Statement. A registration requested pursuant to this
Section 2.1 shall not be deemed to have been effected (i) unless a registration
statement with respect thereto has become effective and remained effective in
compliance with the provisions of the Securities Act with respect to the
disposition of all Registrable Securities covered by such registration statement
until the earlier of (x) such time as all of such Registrable Securities have
been disposed of in accordance with the intended methods of disposition by the
seller or sellers thereof set forth in such registration statement and (y) 180
days after the effective date of such registration statement, (ii) if after it
has become effective, such registration is interfered with by any stop order,
injunction or other order or requirement of the Commission or other governmental
agency or court for any reason not attributable to the Selling Holders and has
not thereafter become effective, or (iii) if the conditions to closing specified
in the underwriting agreement, if any, entered into in connection with such
registration are not satisfied or waived, other than by reason of a failure on
the part of the Selling Holders.

(e) Selection of Underwriters. The underwriter or underwriters of each
underwritten offering of the Registrable Securities so to be registered shall be
selected by the Selling Holders of not less than 51% of the Registrable
Securities to be covered by such registration and shall be reasonably acceptable
to the Company.

(f) Priority in Requested Registration. If the managing underwriter of any
underwritten offering shall advise the Company in writing (and the Company shall
so advise each Selling Holder of Registrable Securities requesting registration)
that, in its opinion, the number of securities requested to be included in such
registration exceeds the number that can be sold in such offering within a price
range acceptable to the Selling Holders of 662/3% of the Registrable Securities
requested to be included in such registration, the Company, except as provided
in the following sentence, will include in such registration, to the extent of
the number and type that the Company is so advised can be sold in such offering,
Registrable Securities requested to be included in such registration, pro rata
among the Selling Holders requesting such registration on the basis of the
estimated gross proceeds from the sale thereof. If the total number of
Registrable Securities requested to be included in such registration cannot be
included as provided in the preceding sentence, holders of Registrable
Securities requesting registration thereof pursuant to Section 2.1, representing
not less than 331/3% of the Registrable Securities with respect to which
registration has been requested and constituting not less than 662/3% of the
Initiating Holders, shall have the right to withdraw the request for
registration by giving written notice to the Company within 20 days after
receipt of such notice by the Company and, in the event of such withdrawal, such
request shall not be counted for purposes of the requests for registration to
which holders of Registrable Securities are entitled pursuant to Section 2.1
hereof. In connection with any such registration to which this Section 2.1(f) is
applicable, no securities other than Registrable Securities shall be covered by
such registration.

(g) Limitations on Registration on Request. Notwithstanding anything in this
Section 2.1 to the contrary, in no event will the Company be required to
(i) effect, in the aggregate, more than three registrations pursuant

 

2



--------------------------------------------------------------------------------

to this Section 2.1, (ii) effect more than one registration pursuant to this
Section 2.1 within the 12-month period occurring immediately subsequent to the
effectiveness (within the meaning of Section 2.1(d)) of a registration statement
filed pursuant to this Section 2.1 or (iii) effect, any registrations required
by Section 2.1 for Registrable Securities having an aggregate offering price of
less than $5 (five) million dollars.

(h) Listing. The Company shall list, if the Company meets the applicable listing
requirements, the Registrable Securities subject to Section 2.1(a) on the
National Market System of the Nasdaq Stock Market, or another of the national
securities exchanges or automated quotation systems.

(i) Expenses. The Company will pay all Registration Expenses (except for any
underwriting commissions or discounts) in connection with any registration
requested pursuant to this Section 2.1.

2.2 Incidental Registration.

(a) Right to Include Registrable Securities. If the Company at any time proposes
to register any shares of Common Stock or any securities convertible into Common
Stock under the Securities Act by registration on any form other than Forms S-4
or S-8, whether or not for sale for its own account, it will each such time give
prompt written notice to all registered holders of Registrable Securities of its
intention to do so and of such holders’ rights under this Section 2.2. Upon the
written request of any such holder (a “Requesting Holder”) made as promptly as
practicable and in any event within 30 days after the receipt of any such
notice, the Company will use its best efforts to effect the registration under
the Securities Act of all Registrable Securities that the Company has been so
requested to register by the Requesting Holders thereof; provided, however, that
prior to the effective date of the registration statement filed in connection
with such registration, immediately upon notification to the Company from the
managing underwriter of the price at which such securities are to be sold, if
such price is below the price that any Requesting Holder shall have indicated to
be acceptable to such Requesting Holder, the Company shall so advise such
Requesting Holder of such price, and such Requesting Holder shall then have the
right to withdraw its request to have its Registrable Securities included in
such registration statement; provided, further, however, that if, at any time
after giving written notice of its intention to register any securities and
prior to the effective date of the registration statement filed in connection
with such registration, the Company shall determine for any reason not to
register or to delay registration of such securities, the Company may, at its
election, give written notice of such determination to each Requesting Holder of
Registrable Securities and (i) in the case of a determination not to register,
shall be relieved of its obligation to register any Registrable Securities in
connection with such registration (but not from any obligation of the Company to
pay the Registration Expenses in connection therewith), without prejudice,
however, to the rights of any holder or holders of Registrable Securities
entitled to do so to cause such registration to be effected as a registration
under Section 2.1, and (ii) in the case of a determination to delay registering,
shall be permitted to delay registering any Registrable Securities, for the same
period as the delay in registering such other securities.

 

3



--------------------------------------------------------------------------------

(b) Priority in Incidental Registrations. If the managing underwriter of any
underwritten offering shall inform the Company by letter of its opinion that the
number or type of securities requested to be included in such registration would
materially adversely affect such offering, and the Company has so advised the
Requesting Holders in writing, then the Company will include in such
registration, to the extent of the number and type that the Company is so
advised can be sold in (or during the time of) such offering, first, all
securities proposed by the Company to be sold for its own account, second the
Registrable Securities requested to be included in such registration pursuant to
this Section 2.2 and any other securities requested to be included in such
registration pursuant to the Shareholders Agreement, dated as of January 20,
1994, among the Company and the shareholders who are signatories thereto, pro
rata among such Requesting Holders and such other shareholders, as the case may
be, on the basis of the estimated proceeds from the sale thereof, and third, all
other securities proposed to be registered.

(c) Expenses. The Company will pay all Registration Expenses (except for any
underwriting commissions or discounts) in connection with any registration
effected pursuant to this Section 2.2.

2.3 Shelf Registration

(a) Filing and Effectiveness of Shelf Registration. Upon written request of one
or more holders of 20% or more of the total number of shares of Common Stock
issued or issuable upon exercise of the Warrants, the Company shall file an
“evergreen” shelf registration statement solely with respect to the Registrable
Securities and pursuant to Rule 415 under the Securities Act (the “Shelf
Registration”) on Form S-3 (or any successor form). The Company shall use its
best efforts to have the Shelf Registration declared effective as soon as
practicable after such filing, and shall use its best efforts to keep the Shelf
Registration effective and updated, from the date such Shelf Registration is
declared effective until such time as all of the Registrable Securities shall
cease to be Registrable Securities.

(b) Supplements and Amendments; Expenses. The Company shall supplement or amend,
if necessary, the Shelf Registration, as required by the instructions applicable
to such registration form or by the Securities Act or as reasonably requested by
the holders of (or any underwriter for) not less than 20% of the Registrable
Securities and the Company shall furnish to the holders of the Registrable
Securities to which the Shelf Registration relates copies of any such supplement
or amendment prior to its being used and/or filed with the Commission. The
Company shall pay all Registration Expenses in connection with the Shelf
Registration, whether or not it becomes effective, and whether all, none or some
of the Registrable Securities are sold pursuant to the Shelf Registration. In no
event shall the Shelf Registration include securities other than Registrable
Securities.

(c) Effective Shelf Registration Statement. A Shelf Registration pursuant to
this Section 2.3 shall not be deemed to have been effected (i) unless a Shelf
Registration has become effective and remained effective in compliance

 

4



--------------------------------------------------------------------------------

with the provisions of the Securities Act with respect to the disposition of all
Registrable Securities and until such time as all of such Registrable Securities
have been disposed of under the Shelf Registration or (ii) if after it has
become effective, the Shelf Registration is interfered with by any stop order,
injunction or other order or requirement of the Commission or other governmental
agency or court for any reason not attributable to the holders of Registrable
Securities and has not thereafter become effective.

2.4 Registration Procedures; Other Terms.

(a) Procedures. If and whenever the Company is required to effect the
registration of any Registrable Securities under the Securities Act as provided
in Sections 2.1, 2.2, and 2.3, the Company will, unless provided otherwise in
this Agreement, as expeditiously as possible:

(i) prepare and (within 90 days after the end of the period within which
requests for registration may be given to the Company or in any event as soon
thereafter as practicable) file with the Commission the requisite registration
statement to effect such registration and thereafter use its best efforts to
cause such registration statement to become effective; provided, however, that
the Company may discontinue any registration of its securities that are not
Registrable Securities (and, under the circumstances specified in
Section 2.2(a), its securities that are Registrable Securities) at any time
prior to the effective date of the registration statement relating thereto;

(ii) prepare and file with the Commission such amendments and supplements to
such registration statement and the prospectus used in connection therewith as
may be necessary to keep such registration statement effective and to comply
with the provisions of the Securities Act with respect to the disposition of all
Registrable Securities covered by such registration statement until the earlier
of (a) such time as all of such Registrable Securities have been disposed of in
accordance with the intended methods of disposition by the seller or sellers
thereof set forth in such registration statement and (b) 180 days after the
effective date of such registration statement, except with respect to any
registration statement filed pursuant to Rule 415 under the Securities Act, in
which case the Company shall use its best efforts to keep the registration
statement effective and updated, from the date such registration statement is
declared effective until such time as all of the Registrable Securities cease to
be Registrable Securities;

(iii) furnish to each seller of Registrable Securities covered by such
registration statement, such number of conformed copies of such registration
statement and of each such amendment and supplement thereto (in each case
including all exhibits), such number of copies of the prospectus contained in
such registration statement (including each preliminary prospectus and any
summary prospectus) and any other prospectus filed under Rule 424 under the
Securities Act and each such amendment and supplement thereto (in each case
including all exhibits), in conformity with the requirements of the Securities
Act, and such other documents, as such seller may reasonably request;

 

5



--------------------------------------------------------------------------------

(iv) use its best efforts (A) to register or qualify all Registrable Securities
and other securities covered by such registration statement under such other
securities or blue sky laws of such States of the United States of America where
an exemption is not available and as the sellers of Registrable Securities
covered by such registration statement shall reasonably request, (B) to keep
such registration or qualification in effect for so long as such registration
statement remains in effect and (C) to take any other action that may be
reasonably necessary or advisable to enable such sellers to consummate the
disposition in such jurisdictions of the securities to be sold by such sellers,
except that the Company shall not for any such purpose be required to qualify
generally to do business as a foreign corporation in any jurisdiction wherein it
would not but for the requirements of this subdivision (iv) be obligated to be
so qualified or to consent to general service of process in any such
jurisdiction;

(v) use its best efforts to cause all Registrable Securities covered by such
registration statement to be registered with or approved by such other federal
or state governmental agencies or authorities as may be necessary in the opinion
of counsel to the Company and counsel to the seller or sellers of Registrable
Securities to enable the seller or sellers thereof to consummate the disposition
of such Registrable Securities;

(vi) in the case of an underwritten or “best efforts” offering, furnish at the
effective date of such registration statement to each seller of Registrable
Securities, and each such seller’s underwriters, if any, a signed counterpart
of:

(A) an opinion of counsel for the Company, dated the effective date of such
registration statement and, if applicable, the date of the closing under the
underwriting agreement, and

(B) a “comfort” letter signed by the independent public accountants who have
certified the Company’s financial statements included or incorporated by
reference in such registration statement,

covering substantially the same matters with respect to such registration
statement (and the prospectus included therein) and, in the case of the
accountants’ comfort letter, with respect to events subsequent to the date of
such financial statements, as are customarily covered in opinions of issuer’s
counsel and in accountants’ comfort letters delivered to the underwriters in
underwritten public offerings of securities and, in the case of the accountants’
comfort letter, such other financial matters, and, in the case of the legal
opinion, such other legal matters, in either case, as the underwriters may
reasonably request;

 

6



--------------------------------------------------------------------------------

(vii) cause representatives of the Company to participate in any “road show” or
“road shows” reasonably requested by any underwriter of an underwritten or “best
efforts” offering of any Registrable Securities;

(viii) notify each seller of Registrable Securities covered by such registration
statement at any time during the time period set forth in Section 2.4(a)(ii),
upon discovery that, or upon the happening of any event (including those events
referred to in Section 2.7) as a result of which, the prospectus included in
such registration statement, as then in effect, may not be relied upon, and at
the request of any such seller promptly prepare and furnish to it a reasonable
number of copies of a supplement to or an amendment of such prospectus as may be
necessary so that, as thereafter delivered to the purchasers of such securities,
such prospectus shall not include an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading in light of the circumstances under which they
were made;

(ix) otherwise use its best efforts to comply with all applicable rules and
regulations of the Commission, and, if required, make available to its security
holders, as soon as reasonably practicable, an earnings statement covering the
period of at least 12 months, but not more than 18 months, beginning with the
first full calendar month after the effective date of such registration
statement, which earnings statement shall satisfy the provisions of
Section 11(a) of the Securities Act and Rule 158 promulgated thereunder;

(x) provide and cause to be maintained a transfer agent and registrar (which, in
each case, may be the Company) for all Registrable Securities covered by such
registration statement from and after a date not later than the effective date
of such registration; and

(xi) use its best efforts to list, if the Company meets the applicable listing
requirements, all Registrable Securities covered by such registration statement
on the National Market System of the Nasdaq Stock Market, or any national
securities exchange or automated quotation system.

(b) Information. The Company may require each seller of Registrable Securities
as to which any registration is being effected to promptly furnish the Company
such information regarding such seller and the distribution of such securities
as the Company may from time to time reasonably request in writing; provided,
however, that any such information or questionnaires shall be given or made by a
seller of Registrable Securities without representation or warranty of any kind
whatsoever except representations with respect to the identity of such seller,
such seller’s Registrable Securities and such seller’s intended method of
distribution or any other information relating to seller required by applicable
law to be included in the registration statement.

 

7



--------------------------------------------------------------------------------

(c) Notice. Each holder of Registrable Securities agrees by acquisition of such
Registrable Securities that, upon receipt of any notice from the Company of the
happening of any event of the kind described in subdivision (viii) of this
Section 2.4, such holder will forthwith discontinue such holder’s disposition of
Registrable Securities pursuant to the registration statement relating to such
Registrable Securities until such holder’s receipt of the copies of the
supplemented or amended prospectus contemplated by subdivision (viii) of this
Section 2.4 and Section 2.7 and, if so directed by the Company, will deliver to
the Company (at the Company’s expense) all copies, other than permanent file
copies, then in such holder’s possession of the prospectus relating to such
Registrable Securities current at the time of receipt of such notice.

(d) Confidential Information. Each holder of Registrable Securities hereby
acknowledges that information disclosed with respect to a registration statement
filed pursuant to Sections 2.1 or 2.1 shall be confidential information prior to
the filing of such registration statement and that no holder shall disclose or
trade on the basis of such information in violation of applicable securities
laws.

2.5 Underwritten Offerings.

(a) Requested Underwritten Offerings. If requested by the underwriters for any
underwritten offering by holders of Registrable Securities pursuant to a
registration requested under Section 2.1 or 2.3, the Company will use its best
efforts to enter into an underwriting agreement with such underwriters for such
offering, such agreement to be reasonably satisfactory in substance and form to
the Company, each such holder and the underwriters and to contain such
representations and warranties by the Company and such other terms as are
generally prevailing in agreements of that type, including, without limitation,
indemnities to the effect and to the extent provided in Section 2.8. The holders
of the Registrable Securities proposed to be sold by such underwriters will
reasonably cooperate with the Company in the negotiation of the underwriting
agreement. Such holders of Registrable Securities to be sold by such
underwriters shall be parties to such underwriting agreement and may, at their
option, require that any or all of the representations and warranties by, and
the other agreements on the part of, the Company to and for the benefit of such
underwriters shall also be made to and for the benefit of such holders of
Registrable Securities and that any or all of the conditions precedent to the
obligations of such underwriters under such underwriting agreement be conditions
precedent to the obligations of such holders of Registrable Securities. No
holder of Registrable Securities shall be required to make any representations
or warranties to, or agreements with, the Company other than representations,
warranties or agreements regarding the identity of such holder, such holder’s
Registrable Securities and such holder’s intended method of distribution or any
other representations required by applicable law.

(b) Incidental Underwritten Offerings. If the Company proposes to register any
of its securities under the Securities Act as contemplated by Section 2.2 and
such securities are to be distributed by or through one or more

 

8



--------------------------------------------------------------------------------

underwriters, the Company will, if requested by any Requesting Holder of
Registrable Securities, use its best efforts to arrange for such underwriters to
include all the Registrable Securities to be offered and sold by such Requesting
Holder among the securities of the Company to be distributed by such
underwriters, subject to the provisions of Section 2.2(b). The holders of
Registrable Securities to be distributed by such underwriters shall be parties
to the underwriting agreement between the Company and such underwriters and may,
at their option, require that any or all of the representations and warranties
by, and the other agreements on the part of, the Company to and for the benefit
of such underwriters shall also be made to and for the benefit of such holders
of Registrable Securities and that any or all of the conditions precedent to the
obligations of such underwriters under such underwriting agreement be conditions
precedent to the obligations of such holders of Registrable Securities. No
holder of Registrable Securities shall be required to make any representations
or warranties to, or agreements with, the Company or the underwriters other than
representations, warranties or agreements regarding the identity of such holder,
such holder’s Registrable Securities and such holder’s intended method of
distribution or any other representations required by applicable law.

(c) Underwriting Discounts and Commission. The holders of Registrable Securities
sold in any offering pursuant to Section 2.5(a) or Section 2.5(b) shall pay all
underwriting discounts and commissions of the underwriter or underwriters with
respect to the Registrable Securities sold thereby.

2.6 Preparation; Reasonable Investigation. In connection with the preparation
and filing of each registration statement under the Securities Act pursuant to
this Agreement, the holders of 51% of the Registrable Securities registered
under such registration statement, shall be entitled to appoint a lead
underwriters and a lead counsel to represent the Holders. The Company will give
such lead underwriter and lead counsel the opportunity to participate in the
preparation of such registration statement, each prospectus included therein or
filed with the Commission, and each amendment thereof or supplement thereto, and
will give each of them such reasonable access to its books and records and such
opportunities to discuss the business of the Company with its officers and the
independent public accountants who have certified its financial statements as
shall be necessary to conduct a reasonable investigation within the meaning of
the Securities Act.

2.7 Limitations, Conditions and Qualifications to Obligations under Registration
Covenants. Anything in this Agreement to the contrary notwithstanding, it is
understood and agreed that the Company shall not be required to file a
registration statement, amendment or post-effective amendment thereto or
prospectus supplement or to supplement or amend any registration statement if
the Company is then involved in discussions concerning, or is otherwise engaged
in, any material financing, acquisition or investment transaction, if the board
of directors of the Company determines in good faith that the making of such a
filing, supplement or amendment at such time would interfere with such
transaction so long as the Company shall, as soon as practicable thereafter make
such filing, supplement, amendments or post-effective amendment; provided,
however, that the Company shall not postpone such

 

9



--------------------------------------------------------------------------------

filings, supplements, amendments or post-effective amendments for more than an
aggregate of 120 days in any 12-month period. The Company shall promptly give
the holders of Registrable Securities written notice of such postponement,
containing a general statement of the reasons for such postponement and an
approximation of the anticipated delay. Upon receipt by a holder of Registrable
Securities of notice of an event of the kind described in this Section 2.7, such
holder shall forthwith discontinue such holder’s disposition of Registrable
Securities until such holder’s receipt of notice from the Company that such
disposition may continue and of any supplemented or amended prospectus indicated
in such notice. If the Company postpones the filing of a registration statement,
holders of Registrable Securities requesting registration thereof pursuant to
Section 2.1, representing not less than 331/3% of the Registrable Securities
with respect to which registration has been requested and constituting not less
than 662/3% of the Initiating Holders, shall have the right to withdraw the
request for registration by giving written notice to the Company within 30 days
after receipt of notice of postponement and, in the event of such withdrawal,
such request shall not be counted for purposes of the requests for registration
to which holders of Registrable Securities are entitled pursuant to Section 2.1.

2.8 Indemnification.

(a) Indemnification by the Company. The Company will, and hereby does, indemnify
and hold harmless, in the case of any registration statement filed pursuant to
Section 2.1, 2.2 or 2.3, each seller of any Registrable Securities covered by
such registration statement and each other Person who participates as an
underwriter in the offering or sale of such securities and each other Person, if
any, who controls such seller or any such underwriter within the meaning of the
Securities Act, and their respective directors, officers, partners, members,
agents, representatives and affiliates against any losses, claims, damages or
liabilities, joint or several, to which such seller or underwriter or any such
director, officer, partner, member, agent, representative, affiliate or
controlling person may become subject under the Securities Act or otherwise,
including, without limitation, the fees and expenses of legal counsel (including
those incurred in connection with any claim for indemnity hereunder), insofar as
such losses, claims, damages or liabilities (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon
(i) any untrue statement or alleged untrue statement of any material fact
contained in any registration statement under which such securities were
registered under the Securities Act, any preliminary prospectus, final
prospectus or summary prospectus contained therein, or any amendment or
supplement thereto, (ii) any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein in light of the circumstances in which they were made not misleading, or
(iii) any violation or alleged violation by the Company of the Securities Act,
the Exchange Act or any state securities law in connection with the offering
covered by such registration statement and the Company will reimburse such
seller or underwriter and each such director, officer, partner, member, agent,
representative, affiliate and controlling Person for any legal or any other
expenses reasonably incurred by them in connection with investigating or
defending any such loss, claim, liability, action or proceeding; provided,
however, that the Company shall not be liable to any seller or underwriter in
any such case to the extent

 

10



--------------------------------------------------------------------------------

that any such loss, claim, damage, liability (or action or proceeding in respect
thereof) or expense arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission made in such
registration statement, any such preliminary prospectus, final prospectus,
summary prospectus, amendment or supplement in reliance upon and in conformity
with written information furnished to the Company by or on behalf of such seller
or underwriter, as the case may be, specifically stating that it is for use in
the preparation thereof. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such seller or any such
director, officer, partner, member, agent, representative, affiliate or
controlling person and shall survive the transfer of such securities by such
seller.

(b) Indemnification by the Sellers. As a condition to including any Registrable
Securities in any registration statement, the Company shall have received an
undertaking reasonably satisfactory to it from the prospective seller of such
Registrable Securities, to indemnify and hold harmless (in the same manner and
to the same extent as set forth in Section 2.8(a)) the Company, and each
director of the Company, each officer of the Company and each other Person, if
any, who participates as an underwriter in the offering or sale of such
securities and each other Person who controls the Company or any such
underwriter within the meaning of the Securities Act, with respect to any untrue
statement or alleged untrue statement of any material fact contained in any such
registration statement, any preliminary prospectus, final prospectus or summary
prospectus contained therein, or any amendment or supplement thereto, or with
respect to any omission or alleged omission to state a material fact therein
required to be stated therein or necessary to make the statements therein not
misleading in light of the circumstances in which they were made, if such
statement or alleged statement or omission or alleged omission was made in
reliance upon and in conformity with written information furnished to the
Company by such seller specifically stating that it is for use in the
preparation of such registration statement, preliminary prospectus, final
prospectus, summary prospectus, amendment or supplement; provided, however, that
the liability of such indemnifying party under this Section 2.8(b) shall be
limited to the amount of the net proceeds received by such indemnifying party in
the offering giving rise to such liability.

(c) Notices of Claims; Counsel. Promptly after receipt by an indemnified party
of notice of the commencement of any action or proceeding involving a claim
referred to in Section 2.8(a) or (b), such indemnified party will, if a claim in
respect thereof is to be made against the indemnifying party, give written
notice to the latter of the commencement of such action; provided, however, that
the failure of any indemnified party to give notice as provided herein shall not
relieve the indemnifying party of its obligations under the preceding
subdivisions of this Section 2.8, except to the extent that the indemnifying
party is actually prejudiced by such failure to give notice. In case any such
action shall be brought against any indemnified party and it shall notify the
indemnifying party of the commencement thereof, the indemnifying party shall be
entitled to participate therein and, to the extent that it may wish, to assume
the defense thereof, with counsel reasonably satisfactory to such indemnified
party; provided, however, that any indemnified party may, at its own expense,
retain separate counsel to participate in such defense. Notwithstanding the
foregoing, in any action or proceeding

 

11



--------------------------------------------------------------------------------

in which both the Company and an indemnified party is, or is reasonably likely
to become, a party, such indemnified party shall have the right to employ
separate counsel at the Company’s expense and to control its own defense of such
action or proceeding if, in the reasonable opinion of counsel to such
indemnified party, (a) there are or may be legal defenses available to such
indemnified party or to other indemnified parties that are different from or
additional to those available to the Company or (b) any conflict or potential
conflict exists between the Company and such indemnified party that would make
such separate representation advisable; provided, further, however, that in no
event shall the Company be required to pay fees and expenses under this
Section 2.8 for more than one firm of attorneys in any jurisdiction in any one
legal action or group of related legal actions. The indemnifying party shall not
be liable for any settlement of any action or proceeding effected without its
written consent, which consent shall not be unreasonably withheld. The
indemnifying party shall not, without the consent of the indemnified party,
consent to entry of any judgment or enter into any settlement that does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such indemnified party of a release from all liability in respect to such
claim or litigation or which requires action other than the payment of money by
the indemnifying party.

(d) Contribution. If the indemnification provided for in this Section 2.8 shall
for any reason be held by a court to be unavailable to an indemnified party
under Section 2.8(a) or (b) in respect of any loss, claim, damage or liability,
or any action in respect thereof, then, in lieu of the amount paid or payable
under Section 2.8(a) or (b), the indemnified party and the indemnifying party
under Section 2.8(a) or (b) shall contribute to the aggregate losses, claims,
damages and liabilities (including legal or other expenses reasonably incurred
in connection with investigating the same, including those incurred in
connection with any claim for indemnity hereunder), (i) in such proportion as is
appropriate to reflect the relative fault of the Company and the prospective
sellers of Registrable Securities covered by the registration statement which
resulted in such loss, claim, damage or liability, or action or proceeding in
respect thereof, with respect to the statements or omissions which resulted in
such loss, claim, damage or liability, or action or proceeding in respect
thereof, as well as any other relevant equitable considerations or (ii) if the
allocation provided by clause (i) above is not permitted by applicable law, in
such proportion as shall be appropriate to reflect the relative benefits
received by the Company and such prospective sellers from the offering of the
securities covered by such registration statement; provided, however, that for
purposes of this clause (ii), the relative benefits received by the prospective
sellers shall be deemed not to exceed the amount of net proceeds received by
such prospective sellers. No Person guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation. Such prospective sellers’ obligations to contribute as
provided in this Section 2.8(d) are several in proportion to the relative value
of their respective Registrable Securities covered by such registration
statement and not joint. In addition, no Person shall be obligated to contribute
hereunder any amounts in payment for any settlement of any action or claim
effected without such Person’s consent, which consent shall not be unreasonably
withheld.

 

12



--------------------------------------------------------------------------------

(e) Other Indemnification. Indemnification and contribution similar to that
specified in the preceding subdivisions of this Section 2.8 (with appropriate
modifications) shall be given by the Company and each seller of Registrable
Securities with respect to any required registration or other qualification of
securities under any federal or state law or regulation of any governmental
authority other than the Securities Act.

(f) Indemnification Payments. The indemnification and contribution required by
this Section 2.8 shall be made by periodic payments of the amount thereof during
the course of the investigation or defense, as and when bills are received or
expense, loss, damage or liability is incurred.

3. Definitions. As used herein, unless the context otherwise requires, the
following terms have the following respective meanings:

“Commission” means the Securities and Exchange Commission or any other similar
agency then having jurisdiction to enforce the Securities Act.

“Common Stock” shall mean the Common Stock and each other class of capital stock
of the Company that does not have a preference over any other class of capital
stock of the Company as to dividends or upon liquidation, dissolution or winding
up of the Company and, in each case, shall include any other class of capital
stock of the Company into which such stock is reclassified or reconstituted.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
other similar federal statute, and the rules and regulations of the Commission
thereunder, all as the same shall be in effect at the time. Reference to a
particular section of the Securities Exchange Act of 1934, as amended, shall
include a reference to the comparable section, if any, of any such similar
federal statute.

“Person” means any individual, firm, corporation, partnership, limited liability
company, trust, incorporated or unincorporated association, joint venture, joint
stock company, government (or an agency or political subdivision thereof) or
other entity of any kind, and shall include any successor (by merger or
otherwise) of any such entity.

“Registrable Securities” means any shares of Common Stock issued or issuable
either upon exercise of the Warrants, any Related Registrable Securities and any
shares of Common Stock owned by the Purchasers. As to any particular Registrable
Securities, once issued, such securities shall cease to be Registrable
Securities when (a) a registration statement with respect to the sale of such
securities shall have become effective under the Securities Act and such
securities shall have been disposed of in accordance with such registration
statement, (b) they shall have been sold as permitted by Rule 144 (or any
successor provision) under the Securities Act and the purchaser thereof does not
receive “restricted securities” as defined in Rule 144, (c) they shall have been
otherwise transferred, new certificates for them not bearing a legend
restricting further transfer shall have been delivered by the Company and
subsequent public distribution of them shall not, in the opinion of counsel for
the holders, require registration of them

 

13



--------------------------------------------------------------------------------

under the Securities Act or (d) they shall have ceased to be outstanding. All
references to percentages of Registrable Securities shall be calculated pursuant
to Section 9.

“Registration Expenses” means all expenses incident to the Company’s performance
of or compliance with Section 2, including, without limitation, all registration
and filing fees, all fees of the NASDAQ, other national securities exchanges or
automated quotation systems, all fees and expenses of complying with securities
or blue sky laws, all word processing, duplicating and printing expenses,
messenger and delivery expenses, the fees and disbursements of counsel for the
Company and of its independent public accountants, including the expenses of
“cold comfort” letters required by or incident to such performance and
compliance, any fees and disbursements of underwriters customarily paid by
issuers or sellers of securities (excluding any underwriting discounts or
commissions with respect to the Registrable Securities) and the reasonable fees
and expenses of one counsel to the Selling Holders (selected by Selling Holders
representing not less than 51% of the Registrable Securities covered by such
registration). Notwithstanding the foregoing, in the event the Company shall
determine, in accordance with Section 2.2(a) or Section 2.7, not to register any
securities with respect to which it had given written notice of its intention to
so register to holders of Registrable Securities, all of the costs of the type
(and subject to any limitation to the extent) set forth in this definition and
incurred by the Selling Holders or the Requesting Holders, as the case may be,
in connection with such registration on or prior to the date the Company
notifies the Selling Holders or the Requesting Holders, as the case may be, of
such determination shall be deemed Registration Expenses.

“Related Registrable Securities” means with respect to the shares of Common
Stock issued or issuable upon exercise of the Warrants, any securities of the
Company issued or issuable with respect to such shares of Common Stock by way of
a dividend or stock split or in connection with a combination of shares,
recapitalization, merger, consolidation or other reorganization or otherwise.

“Securities Act” means the Securities Act of 1933, as amended, or any similar
federal statute, and the rules and regulations of the Commission thereunder, all
as the same shall be in effect at the time. References to a particular section
of the Securities Act of 1933, as amended, shall include a reference to the
comparable section, if any, of any such similar federal statute.

“Warrants” means the warrants exercisable into shares of Common Stock, at an
exercise price of $0.01 per warrant, in substantially the form attached as
Exhibit C to the Warrant Purchase Agreement.

4. Rule 144 and Rule 144A. The Company shall take all actions reasonably
necessary to enable holders of Registrable Securities to sell such securities
without registration under the Securities Act within the limitation of the
provisions of (a) Rule 144 under the Securities Act, as such Rule may be amended
from time to time, (b) Rule 144A under the Securities Act, as such Rule may be
amended from time to time, or (c) any similar rules or regulations hereafter
adopted by the Commission. Upon the

 

14



--------------------------------------------------------------------------------

request of any holder of Registrable Securities, the Company will deliver to
such holder a written statement as to whether it has complied with such
requirements.

5. Amendments and Waivers. This Agreement may be amended with the consent of the
Company and the Company may take any action herein prohibited, or omit to
perform any act herein required to be performed by it, only if the Company shall
have obtained the written consent to such amendment, action or omission to act,
of the holder or holders of not less than 51% of the Registrable Securities
affected by such amendment, action or omission to act; provided that, such
consent includes the consent of Silver Oak Capital, L.L.C. (“Silver Oak”) and
SPCP Group, L.L.C (“SPCP”)(so long as at the time, each of Silver Oak and SPCP,
as applicable, individually hold at least 15% of the Warrants . Each holder of
any Registrable Securities at the time or thereafter outstanding shall be bound
by any consent authorized by this Section 5, whether or not such Registrable
Securities shall have been marked to indicate such consent.

6. Nominees for Beneficial Owners. In the event that any Registrable Securities
are held by a nominee for the beneficial owner thereof, the beneficial owner
thereof may, at its election in writing delivered to the Company, be treated as
the holder of such Registrable Securities for purposes of any request or other
action by any holder or holders of Registrable Securities pursuant to this
Agreement or any determination of any number or percentage of shares of
Registrable Securities held by any holder or holders of Registrable Securities
contemplated by this Agreement. If the beneficial owner of any Registrable
Securities so elects, the Company may require assurances reasonably satisfactory
to it of such owner’s beneficial ownership of such Registrable Securities.

7. Notices. All notices, demands and other communications provided for or
permitted hereunder shall be made in writing and shall be by registered or
certified first-class mail, return receipt requested, telecopier, courier
service or personal delivery:

(i) if to the Purchasers, addressed to them in the manner set forth in the
Warrant Purchase Agreement, or at such other address as it shall have furnished
to the Company in writing in the manner set forth herein;

(ii) if to any other holder of Registrable Securities, at the address that such
holder shall have furnished to the Company in writing in the manner set forth
herein, or, until any such other holder so furnishes to the Company an address,
then to and at the address of the last holder of such Registrable Securities who
has furnished an address to the Company; or

(iii) if to the Company, addressed to it in the manner set forth in the Warrant
Purchase Agreement, or at such other address as the Company shall have furnished
to each holder of Registrable Securities at the time outstanding in the manner
set forth herein.

All such notices and communications shall be deemed to have been duly given:
when delivered by hand, if personally delivered; when delivered to a courier, if

 

15



--------------------------------------------------------------------------------

delivered by overnight courier service; five Business Days after being deposited
in the mail, postage prepaid, if mailed; and when receipt is acknowledged, if
telecopied.

8. Assignment. This Agreement shall be binding upon and inure to the benefit of
and be enforceable by the parties hereto and, with respect to the Company, its
respective successors and permitted assigns and, with respect to the Purchasers,
any holder of any Registrable Securities, subject to the provisions respecting
the minimum numbers of percentages of shares of Registrable Securities required
in order to be entitled to certain rights, or take certain actions, contained
herein. Except by operation of law, this Agreement may not be assigned by the
Company without the prior written consent of the holders of a majority in
interest of the Registrable Securities outstanding at the time such consent is
requested.

9. Calculation of Percentage Interests in Registrable Securities. For purposes
of this Agreement, all references to a percentage of the Registrable Securities
shall be calculated based upon the number of shares of Registrable Securities
outstanding at the time such calculation is made, assuming the exercise of all
Warrants into shares of Common Stock.

10. No Inconsistent Agreements. The Company will not hereafter enter into any
agreement with respect to its securities that is inconsistent with the rights
granted to the holders of Registrable Securities in this Agreement. Without
limiting the generality of the foregoing, the Company will not hereafter enter
into any agreement with respect to its securities that grants, or modifies any
existing agreement with respect to its securities to grant, to the holder of its
securities in connection with an incidental registration of such securities
higher priority to the rights granted to the Purchasers under Section 2.2(b).

11. Remedies. Each holder of Registrable Securities, in addition to being
entitled to exercise all rights granted by law, including recovery of damages,
will be entitled to specific performance of its rights under this Agreement. The
Company agrees that monetary damages would not be adequate compensation for any
loss incurred by reason of a breach by it of the provisions of this Agreement
and hereby agrees to waive the defense in any action for specific performance
that a remedy at law would be adequate.

12. Certain Distributions. The Company shall not at any time make a distribution
on or with respect to the shares of Common Stock (including any such
distribution made in connection with a consolidation or merger in which the
Company is the resulting or surviving corporation and such Registrable
Securities are not changed or exchanged) of securities of another issuer if
holders of Registrable Securities are entitled to receive such securities in
such distribution as holders of Registrable Securities and any of the securities
so distributed are registered under the Securities Act, unless the securities to
be distributed to the holders of Registrable Securities are also registered
under the Securities Act.

 

16



--------------------------------------------------------------------------------

13. Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstances, is held invalid,
illegal or unenforceable in any respect for any reason, the validity, legality
and enforceability of any such provision in every other respect and of the
remaining provisions contained herein shall not be in any way impaired thereby,
it being intended that all of the rights and privileges of the Purchasers shall
be enforceable to the fullest extent permitted by law.

14. Entire Agreement. This Agreement, together with the Warrant Purchase
Agreement including the exhibits and schedules thereto, is intended by the
parties as a final expression of their agreement and intended to be a complete
and exclusive statement of the agreement and understanding of the parties hereto
in respect of the subject matter contained herein and therein. There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein and therein. This Agreement and the Warrant Purchase
Agreement (including the exhibits and schedules thereto) supersede all prior
agreements and understandings between the parties with respect to such subject
matter.

15. Headings. The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

16. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE.

17. Counterparts. This Agreement may be executed in multiple counterparts, each
of which when so executed shall be deemed an original and all of which taken
together shall constitute one and the same instrument.

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their respective representatives hereunto duly authorized as of
the date first above written.

 

DOMINION HOMES, INC. By:   /s/ William G. Cornely   Name:  William G. Cornely  
Title:     Senior Vice President and Chief                  Financial Officer

 

18



--------------------------------------------------------------------------------

SPCP GROUP, L.L.C., By:   /s/ Richard Petrilli   Name:  Richard Petrilli  
Title:     Authorized Signatory

 

SILVER OAK CAPITAL, L.L.C., By:   /s/ Jed A. Hart   Name:  Jed A. Hart   Title:
    Authorized Signatory

 

19



--------------------------------------------------------------------------------

REGISTRATION RIGHTS AGREEMENT

between

DOMINION HOMES, INC.

and

THE PURCHASERS

 

--------------------------------------------------------------------------------

December, 29, 2006

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page 1.    Background    1 2.    Registration    1 2.1    Registration
on Request    1 2.2    Incidental Registration    3 2.3    Shelf Registration   
4 2.4    Registration Procedures    5 2.5    Underwritten Offerings    8 2.6   
Preparation; Reasonable Investigation    9 2.7    Limitations, Conditions and
Qualifications to Obligations under Registration Covenants    9 2.8   
Indemnification    10 3.    Definitions    13 4.    Rule 144 and Rule 144A    14
5.    Amendments and Waivers    15 6.    Nominees for Beneficial Owners    15 7.
   Notices    15 8.    Assignment    16 9.    Calculation of Percentage
Interests in Registrable Securities    16 10.    No Inconsistent Agreements   
16 11.    Remedies    16 12.    Certain Distributions    16 13.    Severability
   17 14.    Entire Agreement    17 15.    Headings    17 16.    GOVERNING LAW
   17 17.    Counterparts    17